 



Exhibit 10.50
UNIT PURCHASE OPTION
CLARIFICATION AGREEMENT
     This Unit Purchase Option Clarification Agreement (this “Agreement”), dated
as of September 30, 2007, between 180 Connect Inc., a Delaware corporation
(f/k/a Ad.Venture Partners, Inc., a Delaware corporation) (the “Company”) and
Wedbush Morgan Securities Inc. (“Option Holder”), is to amend the Underwriter
Unit Purchase Option, dated as of August 25, 2005 (the “Option”), issued by
Ad.Venture Partners, Inc. to (“Option Holder”).
     WHEREAS, the parties hereto desire to amend the Option to clarify that the
Option Holder does not have the right, and did not have the right at the time of
issuance of the Option, to receive a net cash settlement in the event the
Company does not maintain a current prospectus relating to the units, common
stock and warrants issuable upon exercise of the Option at the time such Option
is exercisable.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Option as set forth herein.
     4. Option. The undersigned hereby agree that the Option is hereby amended
by adding the following as Section 2.4 to the Option:
     “2.4 No Exercise of Purchase Option if a Registration Statement is not
Effective. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to deliver any securities pursuant to the exercise of this
Purchase Option unless (i) a registration statement under the Act with respect
to the Units, Warrants and Common Stock issuable upon such exercise is
effective, or (ii) in the opinion of counsel to the Company or counsel to the
Holder reasonably satisfactory to the Company, the exercise of this Purchase
Option is exempt from the registration requirements of the Act, as defined
below, and such securities are qualified for sale or exempt from qualification
under applicable securities laws of the states or other jurisdictions in which
the registered holders reside. This Purchase Option may not be exercised by, or
securities issued to, any registered holder in any state in which such exercise
or issuance would be unlawful. The Holders are not, and at the time of the
initial issuance of this Purchase Option were not, entitled to receive a
net-cash settlement or other consideration in lieu of physical settlement in
securities if the securities underlying this Purchase Option are not covered by
an effective registration statement.”
     5. Miscellaneous.
          a. Governing Law; Jurisdiction. The validity, interpretation, and
performance of this Agreement shall be governed in all respects by the laws of
the State of New York, without giving effect to conflict of laws. The Company
hereby agrees that any action, proceeding or claim against it arising out of or
relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which

1



--------------------------------------------------------------------------------



 



jurisdiction shall be exclusive. The Company hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum. Any
such process or summons to be served upon the Company may be served by
transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it in care of the address set forth
above or such other address as the undersigned shall furnish in writing to the
other. Such mailing shall be deemed personal service and shall be legal and
binding upon the Company in any action, proceeding or claim.
          b. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.
          c. Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter thereof and
merges and supersedes all prior discussions, agreements and understandings of
any and every nature among them. Except as set forth in this Agreement,
provisions of the original Option which are not inconsistent with this Agreement
shall remain in full force and effect. This Agreement may be executed in
counterparts.
          d. Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Option Clarification Agreement as of the date first written above.

            180 CONNECT INC.
      By:           Name:           Title:        

            WEDBUSH MORGAN SECURITIES INC.
      By:           Name:           Title:        

3